 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                   DISTRICT OF NEVADA
 6                                             ***
 7   THE BANK OF NEW YORK MELLON FKA                  Case No. 2:17-cv-01074-RFB-NJK
     THE BANK OF NEW YORK, AS TRUSTEE
 8   FOR THE CERTIFICATEHOLDERS OF                             AMENDED ORDER
     CWALT, INC., ALTERNATIVE LOAN
 9   TRUST 2006-HY11, MORTGAGE
     PASSTHROUGH CERTIFICATES, SERIES
10   2006- HY11,
11                      Plaintiff,
12        v.
13   EMILY RUDDELL; SFR INVESTMENTS
     POOL 1, LLC; MORTGAGE ELECTRONIC
14   REGISTRATION SYSTEMS, INC.; WIGWAM
     RANCH SQUARE HOMEOWNERS
15   ASSOCIATION; DOE INDIVIDUALS I-X,
     inclusive, and ROE CORPORATIONS I-X,
16   inclusive,
17                     Defendants.
18
     SFR INVESTMENTS POOL 1, LLC,
19
                   Counter-Claimant/Cross-Claimant,
20
          v.
21
     THE BANK OF NEW YORK MELLON FKA
22   THE BANK OF NEW YORK, AS TRUSTEE
     FOR THE CERTIFICATEHOLDERS OF
23   CWALT, INC., ALTERNATIVE LOAN
     TRUST 2006-HY11, MORTGAGE
24   PASSTHROUGH CERTIFICATES, SERIES
     2006- HY11; MORTGAGE ELECTRONIC
25   REGISTRATION SYSTEMS, INC. AS
     NOMINEE BENEFICIARY FOR
26   COUNTRYWIDE HOME LOANS, INC.;
     EMILY RUDDELL, an individual,
27
               Counter-Defendants/Cross-Defendants.
28
 1          Plaintiff Bank of New York Mellon opened this case by filing a complaint on April 18,
 2   2017. Plaintiff filed a certificate of cash deposit of $500 pursuant to NRS 18.130(1) on June 8,
 3   2017. ECF No. 16. Judgment in favor of Defendant SFR Investments Pool 1, LLC was entered in
 4   this matter on April 1, 2019. ECF Nos. 61 (Order Granting Dismissal), 62 (Clerk’s Judgment).
 5   However, the judgment did not address the certificate of cash deposit. The Court now corrects its
 6   Order to include instructions regarding the $500 deposit.
 7          IT IS ORDERED that the $500 deposit, plus interest, be refunded in accordance with the
 8   certificate of cash deposit, ECF No. 16, to:
 9                          Bank of New York Mellon c/o Rex D. Garner, Esq
10                          1160 Town Center Drive, Suite 330,
11                           Las Vegas, NV 89144
12   unless a party objects to this order by no later than 10 days.
13          DATED: August 23, 2019.
14
                                                           __________________________________
15                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
